J. S12036/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
TIMOTHY B. SNYDER,                          :
                                            :
                          Appellant         :     No. 1550 EDA 2014


                     Appeal from the Order April 17, 2014
                In the Court of Common Pleas of Lehigh County
               Criminal Division No(s).: CP-39-CR-0004012-2005

BEFORE: BOWES, SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                         FILED MARCH 09, 2015

        Pro se Appellant, Timothy B. Snyder, appeals from the order entered

in the Lehigh County Court of Common Pleas denying his petitions

challenging the retroactive application of the Megan’s Law registration

requirement.     The Commonwealth and trial court agree that Appellant is

entitled to relief. We reverse the order below.

        The facts underlying Appellant’s conviction are unnecessary for our

disposition. Briefly, on April 25, 2006, Appellant pleaded guilty to indecent

assault, graded as a second-degree misdemeanor. Trial Ct. Op., 8/1/14, at

4.     The court sentenced Appellant to two to four years’ imprisonment,

followed by two years’ probation. Appellant was on probation when he was

*
    Former Justice specially assigned to the Superior Court.
J. S12036/15


charged with burglary. Trial Ct., 6/26/14, at 5. For the probation violation,

Appellant was sentenced to nine to eighteen months’ imprisonment and was

separately sentenced on the burglary charge. Id.

        On September 12, 2013, the Pennsylvania State Police notified

Appellant that he was obligated to register as a sexual offender pursuant to

the version of the Sexual Offender Registration and Notification Act1

(“SORNA”) in effect on that date.        Appellant, pro se, subsequently filed

numerous petitions challenging the registration obligation.         On April 17,

2014, the court denied all of Appellant’s petitions and held that he was

required to register. Order, 4/17/14. Appellant timely appealed and timely

filed a court-ordered Pa.R.A.P. 1925(b) statement.

        On appeal, Appellant contends he is not required to register under the

present version of SORNA. The trial court and the Commonwealth concede

error. After careful review, we agree.

        The relevant statute follows:

           The following individuals shall register with the
           Pennsylvania State Police as provided in sections 9799.15
           (relating to period of registration), 9799.19 (relating to
           initial registration) and 9799.25 (relating to verification by
           sexual offenders and Pennsylvania State Police) and
           otherwise comply with the provisions of this subchapter:

                                    *    *    *

           (3.1) The following:

1
    42 Pa.C.S. §§ 9791-9799.9.




                                        -2-
J. S12036/15



            (i) An individual who between January 23, 2005, and
            December 19, 2012, was:

               (A) convicted of a sexually violent offense;

               (B) released from a period of incarceration resulting
               from a conviction for a sexually violent offense; or

               (C) under the supervision of the Pennsylvania Board
               of Probation and Parole or county probation or parole
               as a result of a conviction for a sexually violent
               offense.

            (ii) For purposes of this paragraph, the term “sexually
            violent offense” shall have the meaning set forth in
            section 9799.12 (relating to definitions), except that it
            shall not include:

                                  *      *   *

               (B) A conviction under 18 Pa.C.S. § 3126 (relating to
               indecent assault) where the crime is graded as a
               misdemeanor of the second degree . . . .

42 Pa.C.S. § 9799.13(3.1)(i), (ii)(B).

      Instantly, Appellant was convicted of indecent assault, graded as a

second degree misdemeanor, on April 25, 2006.          Thus, pursuant to the

above statute, his conviction is not a “sexually violent offense.”      See id.

Therefore, Appellant is not subject to the registration requirement. See id.;

Commonwealth v. Bundy, 96 A.3d 390, 396 (Pa. Super. 2014) (reversing

order requiring registration of defendant convicted on May 12, 2009, of

indecent assault graded as second degree misdemeanor). Accordingly, we

agree with the trial court and the parties, and reverse the order below. See

Bundy, 96 A.3d at 396.


                                      -3-
J. S12036/15


     Order reversed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/9/2015




                                   -4-